Title: Thomas Jefferson to Andrew Moore, 18 October 1814
From: Jefferson, Thomas
To: Moore, Andrew


          Dear Sir Monticello Oct. 18. 14.
          Capt Miller’s longer stay in Norfolk than he had proposed when he left this neighborhood in the spring, and the daily expectation of a hostile army in that quarter made it a duty in me to place his case under your attention in my letter of July 21. and the rather as I had sollicited the indulgence of that visit. about the same time, the same considerations occurred to himself, and to prevent all suspicion he returned of himself to his station at Charlottesville. his conduct here ever since, his candor, and unquestionably friendly dispositions, have removed from every mind the doubts which nothing but his protracted stay below had excited with some of our neighbors. his property all remaining in this state, his purpose of remaining in it permanently himself, and the lucrative business of brewing in which he is so succesfully engaged, are all pledges of his fidelity; and I am so satisfied of the integrity of his character and that his free residence in Norfolk, with his property and business, may be safely permitted, that I should have no hesitation in being held personally responsible for him. the enemy being no longer in force in our waters, & the season for brewing being now arrived, he is about setting out for Norfolk under the protection of your former license, and of the passport from the deputy marshal permitting his late tour to this neighborhood & back again. his partner, I understand, has laid in from 5. to 10,000. bushels of grain for malting, and depends on his skill solely for the operations, he being I believe the best brewer we have ever had in this country. the fear that an abridgment of his permission to remain there, might break up his business, and with the loss of their stock of materials, produce their ruin, has given him some anxiety. I have taken the liberty therefore of troubling you once more on his account, & of solliciting the continuance of his permission to remain there, confident as I am that the fidelity of his demeanor will ever meet your approbation. in the mean time he has been taking measures for establishing his rights as a native. Accept the assurance of my constant esteem and respect.
          Th: Jefferson
        